Judgment unanimously affirmed. Memorandum: The court’s denial of defendant’s suppression motion is supported by the record and must be affirmed. The police stopped defendant’s car for a suspected traffic violation and noticed a box of bullets in plain view. Under these circumstances the police had the right to order defendant out of the car and frisk him for weapons (see, Pennsylvania v Mimms, 434 US 106). (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — attempted criminal possession of weapon, second degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.